The opinion of the court was delivered by
Pierpoint, C. J.
This is an action of trover for a horse. The defendant claims that the contract under which the plaintiff claims title to the horse in question, should be set aside; 1st, for inadequacy of consideration; 2d, on the ground of fraud and corruption in the persons to whom the plaintiff and the defendant submitted the question as to the terms on which they should swap horses.
A court of law will not set aside a contract for inadequacy of consideration alone. The inadequacy of consideration may be such as to furnish evidence of fraud. 12 Yt., 505. But in this case the county court have expressly found that the plaintiff was not guilty of fraud in making the contract. That finding disposes of this question.
As to fraud or corruption on the part of the arbitrators, the county court did not pass, either way, but it is claimed that, from the facts found, it is manifest one of them, at least, did act corruptly.’ It is apparent from the facts found, that the arbitrators, in agreeing upon the terms upon which the parties should trade, did not act *66upon the comparative market value of the two horses, but did' act principally upon the value of the horses to the parties as they were situated, and the purpose for which they were wanted. The defendant’s horse was an unbroken colt and had been injured; whether permanently or not, could not then be certainly known. He wanted ahorse for present use. The plaintiff’s horse was a good horse for business, but lame and not very valuable for sale. In view of all the circumstances the arbitrators fixed the terms, and, in doing so, probably did the defendant an injustice; but we see no sufficient reason, upon the facts found, for saying that it was corruptly or intentionally done. The defendant made no objection to the terms, but readily traded upon them. It appears that lie was as well acquainted with both horses as the plaintiff or either of the arbitrators, and, for aught that appears, was as competent to judge of the value of either horse' or of their relative value as any of the persons connected with the trade.
Upon these circumstances, we think we should not be warranted in declaring the contract void on the ground that the arbitrators acted corruptly.
Judgment of the county court affirmed.